DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 31 August 2021. After entry of the amendment claims 1, 15, 30, 31, 34, 39, and 40 are pending in the instant application. Claims 30, 31, and 34 stand withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 1, 15, 39 and 40 are currently under examination.

37 C.F.R. § 1.98
	The information disclosure statement filed 31 August 2021, has been placed in the application file and the information referred to therein has been considered.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Enablement
The previous rejection of claims 39 and 40 under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement, is hereby withdrawn in response to Applicant’s amendment and arguments, and upon further reconsideration of the disclosure.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1, 15, 39, and 40 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
	The claims are directed toward a synthetic Zika virus (ZIKV) NS1 polypeptide comprising an amino acid sequence (STTAS; SEQ ID NO.: 702) that is mutated or deleted as compared to the wildtype polypeptide. Claim 15 references three additional NS1 polypeptide sequences (SEQ ID NOS.: 441, 443, and 445). First, the claims are vague and indefinite for failing to clearly set forth the salient characteristics of the claimed invention. The reference to an altered amino acid sequence is vague and indefinite because it fails to set forth the precise structural characteristics of the claimed invention. How many amino acids have been deleted from this sequence? Are adjacent regions in the NS1 protein also 
	Amendment of the claim language to reference an isolated non-naturally-occurring ZIKV NS1 polypeptide wherein the B-cell epitope STTAS (SEQ ID NO.: 702) has been inactivated through deletion or mutation and is no longer capable of inducing a cross-reactive immune response with the human ASPM protein, or something similar thereto as supported by the disclosure, would be acceptable. Applicant’s representative is invited to contact the Examiner to discuss suggested allowable claim language.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               04 December 2021